Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 11/10/2021, IDS received 11/10/2021 have been entered.

Status of Claims
Claims 15-28 are presented for examination on the merits. 

Priority
This application is a CON of 16/077,114 (filed 8/10/2018) PAT 11197899 which is a 371 of PCT/EP2017/054701 (filed 3/1/2017) which claims foreign application FRANCE 165 1717 (filed 3/1/2016). 

Specification
CON data on page 1 of specification need to be updated.

The use of the trademarks “Carbopol” (page 12, line 5) and “L. rhamnosus Lcr35” on page 9, line 19, and in numerous occurrences in the specification, have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

Information Disclosure Statement
The listing of references in page 18 of specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 27 is objected to because of the following informalities:  please spell out “HPMC”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Enablement Rejection 
Claim 28 is rejected under 35 U.S.C. 112(a), because the specification, while being enabling to treat food/cosmetic product, does not reasonably provide enablement for to prevent contamination of food/cosmetic product. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. §112, first paragraph, have been described In re Wands, 8 USPQ2d 1400(1988). They are: 
1. The breadth of the claims; 
2. The nature of the invention; 
3. The state of the prior art; 
4. The predictability or lack thereof in the art
5. The level of skill in the art; 
6. The amount of direction or guidance present; 
7. The presence or absence of working examples;  
8. The quantity of experimentation needed.

The nature of the invention /The breadth of the claims
	The instant claim languages in claim 28 comprises “prevent recurrence of vulvovaginal candidiasis”. 

The state of the prior art/ The predictability or lack thereof in the art
The state of the art does not provide definite support for total prevention of vulvovaginal candidiasis. Although it might be possible to treat vulvovaginal candidiasis recurrence or reduce the risk of recurrences, however, the state of art does not provide support on complete prevention of vulvovaginal candidiasis recurrence.

The level of one of ordinary skill
The level of skill would be high, most likely at the Ph.D./MD level.

The amount of direction or guidance present / The presence or absence of working examples
The working examples in the instant specification only provide evidence of antifungal effect (Example, and Fig. 1) no evidence to support total prevention of vulvovaginal candidiasis recurrence, therefore, sufficient correlation between prevent vulvovaginal candidiasis recurrence with administering the composition as claimed has not been established. 

The quantity of experimentation needed
Due to the unpredictabilities of vulvovaginal candidiasis recurrence prevention, undue experimentation would be required to test the prevention of vulvovaginal candidiasis recurrence. Because the instant specification does not provides guidance or examples of totally preventing vulvovaginal candidiasis recurrence, undue experimentation would be required to practice claimed method of in its full scope. 

Conclusion
Therefore based on the evidences as a whole regarding each of the above factors (e.g. factors 1-8), the specification, at the time the application was filed, does not satisfy the enablement requirement for the instant claimed method.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 16 recites the limitation "pathogen" in line 1.  There is insufficient antecedent basis for this limitation in claim 15.
Claim 27 recites the limitation "the multilayer tablet the sustained-release layer" in line 1. It is not clear which layer the limitation of “comprises from 10 to 40% by weight…” is directed to. It appears at least a connection word/phrase is missing between “tablet” and “the sustained-release layer”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 15-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Nivoliez (WO 2014/009349, IDS, cited as English translation) and Liu (US20100151026, IDS) in view of Blanch (WO2016/003870, IDS).
Nivoliez teaches method (for claims 15-18 and 22-26 (in part) and 28 in part, page 7, line 12++) of treating candidiasis (Candida albicans as pathogens, page 8, Example 1, claim 16) by administering composition comprising i) 1010 CFU (page 7, line 30++, claim 15) of Lactobacilli rhamnosus (page 6, line 13++, claim 22); and ii) at least 100 mg of thiosulfates (page 7, line 15++, claims 15, 17-18). For Claim 23: the reference teaches the candidiasis is vulvovaginal candidiasis (page 1, line 20++ and page 5, line 22++). For Claims 24-25 (part of claim 26): the reference teaches the composition is formulated to be administered in one dose, once per day (page 7, line 26++) for vaginal administration (page 7, line 12++) in capsules/tablets for immediate-release (page 7, line 13++).
Nivoliez does not explicitly teach the therapeutic active agent at least 5x1010 -1x1012 CFU of lactobacilli as recited in claims 15, 20-21 and 28, 60-80 mg of thiosulfates as recited in claim 21 and the composition is in the form of a multilayer tablet for immediate-release and sustained-release (with HPMC) as recited in claims 26-27. 
Liu teaches method of treating vaginal infection by administering Lactobacillus (page 8, [0089]++) from about 107 CFU to about 1012 CFU per administration/dose (page 8, [0091], line 6++) at desired dose and frequency for prophylactic purpose (page 9, [0093]++).
Blanch teaches layered tablet dosage form of probiotics comprising a first/immediate release and a second/sustained release layer (page 27, claims 1-3) wherein the multilayered dosage comprising hydroxypropyl methylcellulose (HPMC) for retarded release (page 19, Example 4, line 20++) to achieve targeted delivery of probiotics in a timely fashion (page 2, line 21++).
For Claim 19 concerning the concentration of thiosulfates, it would have been obvious to optimize the concentration as claimed because Nivoliez teaches the concentration range of thiosulfate from 100 mg -200 mg and to optimize the modes of administration according to general criteria (page 7, line 21++) to better treatment result. 
Also, MPEP 2144.05: "Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

 In the instant case, the claimed concentration is obvious over the cited references, which is “close enough” and the reference provide motivation to achieve/obtain desirable treatment results.
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use multilayered tablet for targeted delivery of the claimed composition to treat infection.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches treating infection with probiotics and Blanch teaches targeted delivery of probiotics in a timely fashion (page 2, line 21++) by using layered tablet dosage form comprising HPMC for retarded release (page 19, Example 4, line 20++). In addition, it would have been obvious to one skilled in the art to optimize the concentration of the components as taught by Nivoliez and Liu to achieve the predictable result of treating infection/candidiasis.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method including use of multilayered tablet for timed release, etc. are routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of USPN 11197899. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of treating candidiasis by administering a composition comprising lactobacilli bacteria and thiosulfate, therefore the method of instant application is rendered obvious of the patent.

Claims 15-18, 22, 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of USPN 11202799. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering a composition comprising lactobacilli bacteria and thiosulfate, while the patent directs to treating a urogenital infection whereas the instant application treats candidiasis, therefore the method of instant application is rendered obvious of the patent.

Claims 15, 17, 22 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-4 and 18-21 of co-pending US application No. 17524388. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to method of administering a composition comprising lactobacilli bacteria and thiosulfate, while the co-pending application directs to treating a urogenital infection whereas the instant application treats candidiasis, therefore the method of instant application is rendered obvious of the co-pending application.
  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653